United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
K.L., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Wrightstown, NJ, Employer
)
___________________________________________ )
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2313
Issued: June 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 11, 2007 appellant filed a timely appeal of the April 13 and July 9, 2007
decisions of the Office of Workers’ Compensation Programs which affirmed the denial of her
claim for a recurrence of disability. She also appealed an April 13, 2007 decision of an Office
hearing representative. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue on appeal is whether appellant met her burden of proof to establish a recurrence
of disability on April 22, 2006 causally related to her employment injury.
FACTUAL HISTORY
On November 25, 2002 appellant, then a 43-year-old letter clerk, filed an occupational
disease claim alleging that she developed carpal tunnel syndrome at work. She first became
aware of the disease and realized it was caused by her employment on August 6, 2002.
Appellant did not initially stop work. On March 5, 2003 the Office accepted the claim for

bilateral carpal tunnel syndrome.1 The Office expanded the claim to include left ulnar nerve
entrapment and authorized a left endoscopic carpal tunnel syndrome release.2 Appellant was
placed on the periodic rolls on May 30, 2003.
On July 7, 2003 Dr. Daren J. Aita, a Board-certified orthopedic surgeon and treating
physician, advised that appellant could return to full duty on July 12, 2003. In reports dated
January 12, 2004, he noted that appellant experienced a recurrence of both wrist discomfort and
numbness in the fingertips. Dr. Aita advised that appellant stay off work for two weeks, and
return with restrictions on repetitive wrist and hand motion. In a January 16, 2004 attending
physician’s report, he diagnosed bilateral carpal tunnel syndrome and checked the box “yes” that
he believed appellant’s condition was employment related. Dr. Aita noted restrictions on
repetitive hand movements and continued to submit reports. Appellant returned to work on
January 26, 2004 with restrictions on lifting, pushing, pulling and repetitive duties. On
September 3, 2004 she underwent recurrent right carpal tunnel syndrome release. When the
employing establishment was unable to accommodate appellant’s restrictions, she was placed on
the periodic rolls on July 13, 2004.
On January 20, 2006 Dr. Aita noted that a functional capacity evaluation indicated that
appellant could perform sedentary work with up to 10 pounds of lifting or carrying. He indicated
that he had reviewed appellant’s job description and opined that it was reasonable for her to
perform. Dr. Aita also indicted that appellant related that she had a recurrence of her symptoms
in August 2005; however, he noted that she had not returned to work during this time. He
indicated that appellant had stenosing tenosynovitis but he could not relate it directly to her
occupation and did not believe that it was work related.
On January 30, 2006 appellant accepted a modified job as a distribution window clerk for
four hours per day with duties that included working at the window, boxing mail and distributing
parcels. The position required lifting no more than 10 pounds intermittently for up to three
hours, interim standing and no pushing or pulling more than 10 pounds for up to three hours, fine
manipulation on an interim basis for up to four hours and interim sitting up to one hour.
Appellant returned to work for four hours per day on February 11, 2006.3
In a March 20, 2006 report, Dr. Aita noted that appellant returned with complaints of
occasional tingling in her bilateral hands. Appellant related that she could not continue her
current work as she stated that she was sometimes required to box mail for up to three hours per
day. She had to use her right hand and open it widely to grip large bundles of mail while placing
them in boxes. Dr. Aita advised that this activity worsened appellant’s symptoms with numbness
and tingling in the long and index fingers. He noted that examination was relatively benign with
no evidence of swelling or limitation in digital or wrist motion. Dr. Aita opined that appellant’s
prior functional capacity evaluation had failed and recommended that she return to her modified
1

The record reflects that appellant had a separate claim, which was also accepted for carpal tunnel syndrome on
May 3, 2004. On May 17, 2004 the Office combined appellant’s claims.
2

Appellant underwent the surgery for the right wrist on April 8, 2003 and the left wrist on May 30, 2003. She
filed a notice of recurrence for a January 12, 2004 date of injury, which the Office accepted as compensable.
3

The Office continued to pay appellant compensation for the four hours daily that she did not work.

2

duty as outlined with the exception that she forego box mail, which he noted “appears to be her
aggravating activity at work.”
On April 26, 2006 appellant filed a recurrence of disability claim asserting that, on
April 22, 2006, she had a recurrence for which she stopped work on April 25, 2006. The
employing establishment stated that limited duty was provided for appellant’s restrictions, four
hours per day. The employing establishment denied that appellant worked outside her
restrictions. Appellant asserted that her postmaster screamed at her after she tried to limit herself
to one hour of box mail as this caused numbness and tingling.
In an April 24, 2006 report, Dr. Scott M. Fried, an osteopath and treating physician, noted
appellant’s history of injury and treatment. Appellant related that her modified job was changed
and required her to work outside her restrictions, and included that she box mail for one and one
half to three hours. She explained that this meant that she sorted and cased mail. Dr. Fried
recommended a pain management program and opined that it was dangerous for appellant to
work. He diagnosed trigger finger on the right, sympathetically mediated bilateral upper
extremity pain syndrome, neuropathy on the left; radial and ulnar neuropathy, median nerve
carpal tunnel decompression, carpal tunnel and median neuropathy and radial neuropathy on the
right.
In a May 17, 2006 statement, Mark R. Davidson, postmaster, indicated that he had never
instructed appellant to work outside her restrictions. He asserted that, if it took her longer than
one hour to case box mail, it was because she was making telephone calls and talking to other
employees. Regarding casing box mail, the postmaster indicated that, once appellant’s
restrictions changed, he would let her sit and do nothing rather than work beyond her restrictions.
Mr. Davidson denied that he had ever screamed at appellant and confirmed that he had informed
her that he might have to find her a new position if she were unable to case the box mail, as it
was her primary job function. Appellant did not inform him that her hands tingled or became
numb. Mr. Davidson was unable to allow her to be trained for the window due to her four-hour
work limitation.
By letter dated May 24, 2006, the Office requested additional information from appellant.
In a June 5, 2006 statement, appellant alleged that on April 22, 2006 she worked her usual four
hours. However, she indicated that she started her day by unloading parcels from the all purpose
container (APC) which was not a part of her limited-duty assignment. Appellant alleged that she
unloaded parcels occasionally when the postmaster was busy or not in to unload. She also
worked on the accountable mail and answered the telephone. Appellant alleged that it was the
daily repetitive movement of her hands and arms while sorting parcels and stamping the
accountable mail that caused pain, tingling, numbness and swelling in her hands, wrists and
elbows.
In a June 12, 2006 statement, Mr. Davidson stated that appellant’s assignment did not
preclude her from working out of an APC. She was instructed to ask for assistance for lifting
any parcel over 10 pounds. Mr. Davidson advised that he did not order appellant to work the
accountable mail, but rather, asked her if she could, since she was unable to work the box mail.
He indicated that appellant responded that she could perform the task. Mr. Davidson noted that
after working the parcels in the morning for about one hour, appellant would sit at a desk for two

3

hours, either reading or talking on the telephone. He noted that, about 30 minutes before leaving,
she put the “CFS and PARS mail together for deployment to the plant.” Mr. Davidson noted that
this was typically a 15-minute endeavor and did not contradict her restrictions.
By decision dated July 25, 2006, the Office denied appellant’s claim for a recurrence of
disability beginning April 22, 2006.
On July 28, 2006 appellant requested a hearing, which was held on December 13, 2006.4
In a June 30, 2006 report, Dr. Fried recommended continued work modifications. He
noted reviewing a June 26, 2006 functional capacity evaluation and stated that appellant was
unable to lift more than three pounds. Dr. Fried advised that appellant was unable to perform
lifting required in her regular job to move parcels and letters. In a September 7, 2006 report, he
noted that appellant’s symptoms remained the same. Dr. Fried indicated that appellant related an
increase in some of her symptoms and while she was “relieved to not be constantly reaggravating
her symptoms at work since coming out of work in April, the symptoms again do remain severe
and are set off by activities as simple as those involved in daily living, such as bathing and
dressing.” He advised that appellant remained symptomatic and should stay off work. The
Office also received physical therapy reports. In an October 31, 2006 electrodiagnostic report,
Dr. Ernest Baran, a Board-certified physiatrist, noted that appellant had a bilateral lower plexus
lesion and moderate left medial humeral epicondylitis.
On November 28, 2006 the Office referred appellant for a second opinion to Dr. Zohar
Stark, a Board-certified orthopedic surgeon. In a January 2, 2007 report, Dr Stark noted
appellant’s history and opined that her accepted bilateral carpal tunnel syndrome had not
completely resolved. He advised that appellant had a positive Tinel’s and Phalen’s testing in
both wrists. Dr. Stark opined that appellant had reached maximum medical improvement and
was unable to perform the full duties of her employment as a clerk with the employing
establishment. Appellant was able to perform work with modifications. Dr. Stark completed a
work capacity evaluation, noting that appellant was able to work for eight hours per day with
limitations on more than two hours of repetitive movements with the wrists, and more than four
hours of pushing, pulling, lifting, and squatting, with a five-pound weight restriction.
Additionally, Dr. Stark advised that appellant could do no climbing, and could not operate a
motor vehicle for more than two hours per day.
In a January 16, 2007 statement, Mr. Davidson noted that appellant’s stool was adjustable
and could accommodate a five or six foot employee. Appellant did not receive certain training
due to the confidential employee information in her office and that she was not given window
training because 40 hours of training was required at an alternate location and she could only
work 4-hour days and could not drive to the other location. Mr. Davidson denied asking
4

At the hearing, appellant noted that, upon her return to limited work on February 11, 2006, her duties were
supposed to include working at the window; however, the computer system changed while she was out, and she was
not given window training. She stated that she initially only boxed mail for an hour; however, she indicated that she
was under pressure and began boxing mail for an average of 2 hours and 15 minutes, which was beyond her
restrictions. Appellant noted that she did not do parcels until she stopped doing box mail. She stated that she
occasionally did accountable mail when another clerk was out.

4

appellant to do more than her position indicated. He agreed to allow her to do parcels, after she
was unable to do the box section, and only if she agreed to ask for help if a parcel was too heavy.
Mr. Davidson indicated that they averaged about 5 to 10 pieces of accountable mail a day. He
contended that appellant was exaggerating her duties and the physical ability needed to complete
her tasks.
In a January 28, 2007 response, appellant alleged that, despite being adjustable, the
clerk’s stools had a big reach. She alleged that she was never offered window training, that it
took more than an hour to put up box mail, and that she only had a conversation with other clerks
who were in the vicinity of the box section and were also working.
In a January 29, 2007 report, Dr. Fried repeated his previous diagnoses, noting his
concern regarding the “repetitive nature of this job.” He stated that the job “consisted of
aggressive and repetitive and wrist and arm motion with repeated stress and strain on the flexor
tendons resulting in chronic inflammatory change and ultimately compression of the median
nerve of the carpal tunnel.” Dr. Fried recommended treatment, to include therapy and a spa
program and indicated that appellant would not return to repetitive activity. He opined that he
did “not foresee this individual returning to regular work activities.”
By decision dated April 13, 2007, the Office hearing representative affirmed the July 25,
2006 decision.
Appellant requested reconsideration. In an April 20, 2007 report, Dr. Fried noted that he
initially saw appellant on April 24, 2006. He described her duties and history, noting that she
returned to modified work on February 1, 2006 and a dispute arose between her description of
her work duties and the description of the postmaster. Dr. Fried opined that, in either case,
appellant noted significant progression of her pain and discomfort when performing duties and
that involved regular grasping and use of the hands, wrists and arms. Appellant had difficulty
with prolonged driving, gripping and grasping. Dr. Fried noted that appellant’s description of
her activities was not as important or pertinent as the fact that she had increased symptoms when
performing her work activities, even though they were more limited than her previous regular
duty and modified duty jobs. He stated that she was “disabled from her regular work and
occupation and certainly the activities she has been performing, which do exacerbate her workrelated median neuropathies.” Dr. Fried continued to treat appellant and opine that her condition
remained unchanged. In May 16, and June 19, 2007 reports, he noted that appellant presented
for pain management and medical self-hypnosis. The Office also received therapy reports.
By decision dated July 9, 2007, the Office denied modification of the April 13, 2007
decision.
LEGAL PRECEDENT
Section 10.5(x) of the Office’s regulations provides that a recurrence of disability means
an inability to work after an employee has returned to work, caused by a spontaneous change in a

5

medical condition which had resulted from a previous injury or illness without an intervening
injury or new exposure to the work environment that caused the illness.5
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence, a recurrence of total
disability and to show that he or she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.6
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship, generally, is rationalized medical evidence.7 This consists of a physician’s
rationalized medical opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors.8 The physician’s
opinion must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.9
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.10
ANALYSIS
Appellant’s claim was accepted for bilateral carpal tunnel syndrome, left ulnar nerve
entrapment and bilateral carpal tunnel syndrome release. She returned to work on February 11,
2006, within restrictions set forth by Dr. Aita. Appellant claimed a recurrence on April 22, 2006
for which she stopped work on April 25, 2006. The Board finds she has not submitted sufficient
evidence providing a medical rationalized opinion from a physician who, on the basis of a
complete and accurate factual and medical history, concluded that she had a recurrence of
disability causally related to the employment injury and supported that conclusion with sound
medical reasoning.11
5

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

6

Terry R. Hedman, 38 ECAB 222, 227 (1986).

7

Elizabeth Stanislav, 49 ECAB 540, 541 (1998).

8

Duane B. Harris, 49 ECAB 170, 173 (1997).

9

Gary L. Fowler, 45 ECAB 365, 371 (1994).

10
11

Walter D. Morehead, 31 ECAB 188 (1986).
See Helen K. Holt, 50 ECAB 279 (1999).

6

The relevant medical reports to the period commencing on April 22, 2006 are from
Dr. Fried, who indicated that appellant related that her modified job duties were changed and that
she was required her to work outside her medical restrictions, including boxing mail for one and
a half to three hours. The Board notes that Dr. Fried was provided an inaccurate description of
the activities appellant was engaged in. For example, the record reflects that appellant’s
physician, Dr. Aita, indicated on March 20, 2006 that appellant could continue with her modified
duty, but that she should not continue performing box mail duties which aggravated her
condition. Appellant also stated that she stopped her box mail duties at that time. The
postmaster also indicated that he did not require appellant to work beyond her restrictions. It is
well established that medical reports must be based on a complete and accurate factual and
medical background, and medical opinions based on an incomplete or inaccurate history are of
little probative value.12 The Board also notes that Dr. Fried diagnosed certain conditions not
accepted by the Office such as trigger finger on the right, sympathetically mediated bilateral
upper extremity pain syndrome, neuropathy on the left; and radial and ulnar neuropathy.
However, the claimant bears the burden of proof to establish that such condition is causally
related to the employment injury.13 Additionally, on March 20, 2006, Dr. Aita noted an
essentially normal examination.
On June 30, 2006 Dr. Fried concluded that appellant could not perform regular job
activities, including no lifting over three pounds. In a September 7, 2006 report, he advised that
appellant’s symptoms remained the same despite being off work. However, these reports do not
adequately address how the accepted condition worsened such that appellant was no longer able
to perform her limited-duty work on or after April 22, 2006. While Dr. Fried indicated that
appellant was unable to lift more than three pounds, the restrictions in place on April 22, 2006
were that she could lift up to 10 pounds. The Board notes that appellant did not work after
April 22, 2006, and Dr. Fried did not explain how he determined that this lower weight
restriction was due to a change in her accepted condition. Moreover, Dr. Fried indicated that
appellant’s symptoms were set off by activities involved in daily living, such as bathing and
dressing. On January 29, 2007 he repeated his previous diagnoses and advised that he was
concerned regarding the “repetitive nature of this job.” Dr. Fried indicated that the job
“consisted of aggressive and repetitive and wrist and arm motion with repeated stress and strain
on the flexor tendons resulting in chronic inflammatory change and ultimately compression of
the median nerve of the carpal tunnel.” He opined that he did not foresee appellant “returning to
regular work activities.” However, the issue before the Board is not whether appellant could
perform her regular duties but whether there was a change in the nature and extent of her injuryrelated condition beginning April 22, 2006. This report does not identify the aggressive
repetitive activities appellant was engaged in and fails to explain how appellant’s accepted
condition had worsened such that she was no longer able to perform her limited-duty work on or
after April 22, 2006.14

12

Douglas M. McQuaid, 52 ECAB 382 (2001).

13

Jaja K. Asaramo, 55 ECAB 200 (2004).

14

Medical evidence which does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship. Michael E. Smith, 50 ECAB 313 (1999).

7

In an April 20, 2007 report, Dr. Fried noted that there was some dispute between
appellant’s description of her limited-duty work with the description of the postmaster. He
opined that the description of her activities was not pertinent, noting the fact that she did have
increased symptomatology when performing work activities which were more limited than her
previous regular duty. However, the Board finds that an accurate knowledge of appellant’s work
activities is an important factor in determining whether she sustained a recurrence of disability
on April 22, 2006.15 This report is of limited probative value as he did not provide a reasoned
opinion explaining how appellant’s accepted condition had worsened beginning April 22, 2006
such that she was no longer able to perform her limited-duty work.
The Board also notes that Dr. Stark, the second opinion physician, provided a January 2,
2007 report, in which he opined that appellant was capable of working limited duties for eight
hours per day.
The other medical records provided by appellant are insufficient to establish her claim.
Physical therapy reports are of no probative value as a physical therapist is not a “physician”
within the meaning of section 8101(2), and cannot render a medical opinion.16 The record also
contains several diagnostic reports and other reports that do not specifically address whether
appellant’s claimed recurrence of disability commencing on April 22, 2006 is causally related to
her accepted condition.
The Board further finds that appellant has not shown a change in the nature and extent of
the light-duty job requirements.
Appellant alleged that she worked outside her restrictions until she stopped work on
April 22, 2006. She stated that on April 22, 2006 she started her day by unloading parcels from
an APC which was not a part of her limited-duty assignment. Appellant noted that she worked
box mail outside her restrictions and that she occasionally unloaded parcels. She also alleged
that the clerk’s stools, despite being adjustable, had a big reach but it is not clear how this
violated a particular work restriction.
Mr. Davidson, the postmaster, responded to appellant’s allegations about her job duties
and emphasized that she was not required to work outside of her restrictions. He noted that her
restrictions did not preclude her from working out of an APC. Appellant was instructed to ask
for assistance regarding lifting any parcels over 10 pounds. Furthermore, Mr. Davidson denied
ordering her to work the accountable mail but confirmed that he asked her if she felt that she
could since she was unable to work the box mail. He noted that appellant informed him that she
could perform the task. Mr. Davidson noted that accountable mail was comprised of
approximately 5 to 10 pieces a day, and not more the volume asserted by appellant.
The Board finds that the evidence reflects that appellant was in a position where she was
given substantial leeway, which included only doing what she felt comfortable doing, asking for
assistance when needed and generally working within her restrictions. The postmaster explained
15

See supra note 12.

16

Vickey C. Randall, 51 ECAB 357 (2000).

8

that he only asked her to do accountable mail if she felt up to it and she was instructed to ask for
assistance with anything she felt that she could not do. The evidence indicates that the modifiedduty position was such that appellant was able to sit and talk at her leisure and was not required
to do anything outside her restrictions. Although appellant disputed some of Mr. Davidson’s
characterizations about work requirements and conditions, she did not submit any corroborating
evidence. The Board finds that evidence does not substantiate that appellant had a change in the
nature and extent of her light-duty requirements or was required to perform duties that exceeded
her medical restrictions.17
The Board finds that appellant has not submitted sufficient rationalized medical evidence
to establish a spontaneous change in her accepted conditions preventing her from being able to
perform her light-duty position. Furthermore, appellant has not shown a change in the nature and
extent of the light-duty job requirements.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a recurrence
of disability beginning April 22, 2006 causally related to her employment injury.
ORDER
IT IS HEREBY ORDERED THAT the July 9 and April 13, 2007 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: June 24, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
17

See Richard A. Neidert, 57 ECAB 474 (2006).

9

